Citation Nr: 1109398	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder.  

2.  Entitlement to service connection for right elbow disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to November 1986 and from January 1990 to November 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for a right shoulder condition and service connection for a right elbow condition.  The Columbia, South Carolina, RO now has jurisdiction in this case.  

The appeal was received at the Board in September 2007.  Later that month it was referred to the Veteran's representative at the Board.  In February 2011, the Veteran's representative completed its review and provided a brief to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service treatment records reveal treatment for right arm muscle strain and right elbow pain following an injury while lifting roofing shingles in April 1997.  The Veteran reported right shoulder and elbow pain an April 1998 report of medical history prepared for separation.  

In his August 2006 notice of disagreement, the Veteran stated that his right shoulder and elbow symptoms began in service, were noted on his separation paperwork and had continued since discharge.  The report of an examination by a private physician in September 1998; however, indicates that all findings with regard to the shoulders and elbows were within normal limits.

The Veteran is competent to report the symptoms such as joint pain and limited motion, and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, as he has reported current symptoms there is evidence of an in-service injury, and equivocal evidence of a continuity of symptoms; VA's duty to provide an examination is triggered.  

The Board notes that the Veteran failed to report for a June 2007 VA examination.  However, the record demonstrates that the Veteran submitted multiple statements, prior to and after the scheduled examination, stating that he would be in Iraq working as a contract employee of the State Department until April 2008.  He requested that claims be granted without an examination or that the examination be rescheduled upon his return.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be provided an examination to determine the nature and etiology of all current right shoulder and right elbow disabilities.  The claims folder must be sent to the examiner for review and consideration of such should be reflected in the examination report or addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder and right elbow disability had onset in service or is otherwise related to a disease or injury in service.  The examiner should note the injury and symptoms reported in 1997 and proximate to the Veteran's separation from service in 1998.

The examiner is advised that the Veteran is competent to report in-service symptoms or injuries, a continuity of symptomatology since service and current symptoms.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


